Citation Nr: 0331175	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  01-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for gouty 
arthritis, prior to January 1, 2003, and restoration of and 
an evaluation in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.  

This appeal arises from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan which denied an increased rating for 
gouty arthritis.  

The RO decision proposed that the veteran's 20 percent 
rating for gouty arthritis be reduced to zero in May 2001.  
In an October 2002 rating action, the RO reduced the 
evaluation for gouty arthritis from 20 percent to 
noncompensable, effective January 1, 2003.  


REMAND

In reviewing the record, the Board finds indication that the 
diagnosis of the veteran's service-connected multiple joint 
disorder has been changed from gouty arthritis to other 
disorders, to include fibromyalgia, and there is a question 
as to whether it represents a progression of an earlier 
diagnosis or an error in prior diagnosis of gouty arthritis 
versus a disease entity independent of the service-connected 
disability.  A summary of the relevant evidence and 
procedural history follows.

The service medical records show that the veteran complained 
of multiple joint pain, which was diagnosed as gout.  
Following receipt of the veteran's original claim in 1991, a 
VA examination resulted in a diagnosis of gouty arthritis.  
Upon a VA examination in June 1998, the examiner observed 
that the diagnosis of gout had not been confirmed with fluid 
aspiration from affected joints revealing crystals, nor did 
the veteran have a typical history of acute sudden onset of 
severe pain in any joints .  It was noted that, rather, the 
veteran complained of chronic low grade multiple joint pain.  
The examiner concluded there was no evidence of acute gout 
and instead diagnosed osteoarthritis of the hands, base of 
the thumbs, cervical and lumbosacral spine, and ankle 
arthralgias.  

After receiving the June 1998 VA examination report the RO 
asked the physician who performed the June 1998 VA 
examination if the veteran's uric acid levels were normal.  
The physician responded that the uric acid levels were 
normal.  

VA treatment records dated in May 1999 include a diagnosis 
of polyarthralgia, radiculopathy of the lumbosacral spine 
and degenerative disc disease of the lumbar spine.  In 
February 2001 a VA examiner attributed the veteran's 
complaints of joint pain to degenerative arthritis of the 
hands, wrists, knees and feet; gout was diagnosed by history 
only.  VA treatment records dated in February 2002 reveal 
that both rheumatology and neurology consultants agreed that 
the veteran had fibromyalgia.  

The Board notes that rating agencies must handle cases 
affected by change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  38 C.F.R. § 
3.344(a).  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Id.

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Ratings on account of diseases which become 
comparatively symptom free (findings absent) after prolonged 
rest, e.g. residuals of phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on examinations 
reflecting the results of bed rest.  Id.

Moreover, though material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Id.

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  (Emphasis added.)   Id.

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference "rating 
continued pending reexamination _____ months from this date, 
§ 3.344."  38 C.F.R. § 3.344(b).  The rating agency will 
determine on the basis of the facts in each individual case 
whether 18, 24, or 30 months will be allowed to elapse 
before the reexamination will be made.  Id.  The provisions 
of paragraphs (a) and (b) of 38 C.F.R. § 3.344 apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  38 C.F.R. § 3.344(c).

In view of the foregoing, the RO should readjudicate the 
claim for entitlement to a rating in excess of 20 percent 
for gouty arthritis, prior to January 1, 2003, and 
restoration of and an evaluation in excess of 20 percent 
thereafter, with consideration of all of the applicable 
provisions of 38 C.F.R. § 3.344.  

The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth in the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should ask the veteran to 
list the names and addresses of all 
medical care providers who have 
evaluated or treated him for a multiple 
joint disorder, to include gouty 
arthritis and fibromyalgia, since 
October 2002.  After securing the 
necessary releases, the RO should obtain 
all records that are not already in the 
claims folder.  

2.  The RO must assure compliance with 
the requirements of the VCAA, codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  
See also 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2003).  The RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002), pertaining to the 
amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
The veteran must be notified that he has 
one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

3.  The veteran must be afforded a VA 
rheumatology examination to determine if 
the current diagnosis or diagnoses of 
multiple joint disorders, to include  
fibromyalgia, represents a progression 
of the earlier diagnosis of gouty 
arthritis, an error in prior diagnosis 
or a disease entity or entities 
independent of the service-connected 
gouty arthritis.  The claims folder must 
be made available to the examiner for 
review before the examination.  The 
examiner's should review the veteran's 
medical records with specific attention 
to complaints during service of multiple 
joint pain and a diagnosis of gout 
recorded in December 1961 and April 
1962; November 1975 VA hospitalization 
records; an April 1991 VA examination 
report; the veteran's VA outpatient 
treatment records for the period from 
1991 to 1999; a February 2001 VA 
examination report; a February 2002 VA 
examination report; and VA outpatient 
treatment records, including a February 
2002 diagnosis of fibromyalgia by both 
VA rheumatology and neurology 
consultants.  The examiner is then asked 
to indicate if it is at least as likely 
as not (50 percent chance) that any of 
the current diagnoses of multiple joint 
disabilities, to include fibromyalgia, 
represents no more than a progression of 
an earlier diagnosis, an error in prior 
diagnosis or a disease entity or 
entities independent of the service-
connected disability.  

If the examiner determines the current 
diagnosis of fibromyalgia represents no 
more than a progression of an earlier 
diagnosis or an error in prior 
diagnosis, he or she is asked to comment 
on the following in his examination 
report.  Does the veteran's fibromyalgia 
include widespread musculoskeletal pain 
and tender points, with or without 
associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, 
anxiety, or Raynaud's like symptoms, 
that are constant, nearly so, and 
refractory to therapy; or that are 
episodic, with exacerbations often 
precipitated by environmental stress or 
by overexertion, but that are present 
more than one-third of the time, or that 
require continuous medication for 
control.  

4.  Thereafter, the RO should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, the RO should 
undertake it before further adjudication 
of the claim.  

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for 
entitlement to a rating in excess of 20 
percent for gouty arthritis, prior to 
January 1, 2003, and restoration of and 
an evaluation in excess of 20 percent 
thereafter, with consideration of all of 
the applicable provisions of 38 C.F.R. 
§ 3.344.  If the evidence shows a 
progression of an earlier diagnosis or 
an error in the prior diagnosis of gouty 
arthritis for the veteran's multiple 
joint disorder (versus a current 
diagnosis of a disease entity 
independent of the service-connected 
gouty arthritis), the RO should rate the 
disability accordingly (e.g., 
fibromyalgia is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5025 (2003)).  
The RO should also adjudicate any claim 
for service connection that may be 
raised by the record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes). In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



